Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 17, 2018

                                          No. 04-18-00321-CV

                               ALMANZA BUSINESS GROUP, LLC,
                                         Appellant

                                                    v.

                                  CBI LOGISTIC SERVICES LLC,
                                            Appellee

                      From the 406th Judicial District Court, Webb County, Texas
                                Trial Court No. 2013-CVF-001798 D4
                             Honorable Oscar J. Hale, Jr., Judge Presiding

                                              O R D E R

       The appellee’s brief was originally due to be filed on August 27, 2018. The appellee’s first
motion for extension of time was granted, extending the deadline for filing the brief to September 26,
2018.

         On October 4, 2018, this court notified appellee’s attorney in writing that the brief was not
timely filed. Appellee was informed that if no response was filed within ten days, the appeal would be
set at issue without an appellee’s brief.

         On October 15, 2018, appellee filed an unopposed motion requesting an additional extension of
time to file the brief. In its motion, appellee requests a thirty-day extension from the date of its motion
or until November 14, 2018, for a total extension of almost eighty days from the original due date. The
motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLEE
WILL BE GRANTED. The appellee’s brief must be filed by November 14, 2018, or the case may set
“at issue” and submitted without the appellee’s brief.

                                                         _________________________________
                                                         Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2018.

                                                         ___________________________________
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court